Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-3 are under consideration in this application.  
             Claims 4-12 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b). 
Election/Restrictions
Applicant’s election with traverse of Group I and compound 1 in the reply filed on January 4, 2021 is acknowledged. The traversal is on the grounds that there is no burden at all to search all the claimed inventions. This is not found persuasive because for the reasons clearly set forth in the previous Office action. The claims embrace the entire field of heterocyclic rings. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds. A reference for a quinolone would not be a reference for a pyrimidine.  Further, the search is extremely burdensome.  A CAS online structure search will not even run. The application would take a lifetime to search all the alleged inventions.   Applicants' claims embrace the entire field of heterocyclic rings of any size and containing any number and combination of heteroatoms. The staggering arrangement of possibilities does not even permit classification of the claimed subject matter.  Let alone be searched. The specification is non-enabling for the billions of compounds claimed herein. Very few compounds have been prepared in the specification.  The synthesis of such structurally diverse compounds with the expectation that they will treat all cancers is incredible. A tremendous number of starting materials are required. 

This application has been examined to the extent readable on the elected compound and expanded to include a genus wherein R1 is an oxetane and 2H-pyrrol-2-one and R2-R4 as set forth in claim 1, exclusively. Since no prior art was found for the oxetane compounds, the search has been extended to the next species, i.e., pyrrolones.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20150078027 and the English translation) in view of Li et al. (WO 2015/154725).

            One having ordinary skill in the art would have been motivated by the disclosure of the           compounds to arrive at other compounds within the claimed genus as well as at the claimed species.  The motivation to make these compounds is their close structural similarities to the disclosed compounds.  Note that the disclosed compounds has the same biological                    activity, thus the skilled artisan would expect such structurally similar compounds to possess similar properties.  While homology is considered to be present even if true “homology” is not present, such does not defeat the prima facie case of obviousness raised by the art.  Attention, in this regard is directed to In re Druey et al., 50 CCPA 1538, 319 F.2d 237, 138 USPQ 39, wherein Judge Worley, delivering the Court’s opinion, stated:
           “We need not decide here whether the compounds in question are properly labeled 
            homologues.  It appears to us from the authorities cited by the solicitor and appellants that              the term homologue is used by chemists at times in a broad sense, and at other times in
            a narrow or strict sense.  The name used to designate the relationship between the related
            compound is not necessarily controlling; it is the closeness of that relationship which is
            indicative of the obviousness or unobviousness of the new compound.”  50 CCPA 1541.

            Also, as the Court stated in In re Payne et al., 606 F.2d 302, 203 USPQ 245 at 255 (CCPA 1979):
             “the name used to designate the relationship between related compounds is not 
             necessarily controlling; it is the closeness of that relationship which is indicative
             of the obviousness or unobviousness of the new compound.”


              “In obviousness rejections based in close similarity in chemical structure, the
              necessary motivation to make a claimed compound, and thus the prima facie case
              of obviousness, rises from the expectation that compounds similar in structure
              will have similar properties.” 

  It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are deemed to be obvious optional variants of the compounds disclosed in the prior art references.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.                                            
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
There is a lack of description as to how the prodrugs are produced and what prodrugs are produced in the specification.  
              The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.
(Wolff, Manfred E., Ed.  Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, New York: John Wiley & Sons, 1996, vol. 1, pp. 975-976)
 
           Claim 3 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of the formula or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for any prodrugs of a compound of the formula..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 
	The instant claims recite “the compound ...  or prodrug salt thereof” in claim 3 wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ or ‘prodrug sakts’ intended by the recitations.  The specification does not provide a definition for the term “prodrug”.
The term “prodrug’, generally represents, for example, an prodrug which upon administration to a mammal is capable of providing (directly or indirectly) an active compound thereof’.  In the instant case, however, the specification does not provide what are some of the examples of these “esters”.
The term ‘prodrug’ is directed to, for example, metabolic precursors of compounds of the formula.   Ester prodrugs refers to compounds converted under physiological conditions or by solvolysis to a biologically active compound of the formula.  There is no disclosure regarding any other prodrugs, metabolic precursors, esters, etc. that are capable of providing compounds of the invention that are intended to be “prodrugs”.  Since functional groups such as esters, etc. are already included in the claimed compounds, it is not clear whether compounds bearing these groups are excluded from being a potential “pharmaceutically acceptable derivative” of the claimed invention.  If compounds bearing these groups (i.e., ester, etc.), which are likely to undergo in vivo transformation, are excluded then what is included in the definition of the above term and where on the structural Formula  are these groups placed; the specification does not provide any direction to one of ordinary skill in the art.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for the combination of the invention compound with various types of ‘second compound’ or ‘carrier molecule’ intended by the instant claim language.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in a patient, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.

The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term 'in vivo hydrolysable ester' is quite broad.
Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. All would have a Ph. D. degree and several years of industrial experience. 
It is well established that “the scope of enablement varies inversely degree of unpredictability of the factors involved”, 'and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by the word 
Based on these facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
The nature of the invention
        The nature of the invention is the preparation of compounds, their salts and all the recited produgs in claim 3.
          Finding a prodrug is an empirical exercise. Predicting, for example, if a certain compound is in fact a prodrug that produces the active compound metabolically at a therapeutic concentration and a useful rate, is filled with experimental uncertainty. Attempts have been made to predict drug metabolism de novo, but this is still an experimental science. A prodrug of a compound must meet three tests. It must itself be biologically active. It must be metabolized to a second substance in vivo at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Determining whether a particular compound meets these three criteria requires a clinical trial setting and a large quantity of experimentation. 
State of the Prior Art
        "Pro-drugs” are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. As disclosed in Stella (Expert Opinions “Prodrugs as therapeutics”), “prodrugs are bioreversible derivatives of drug molecules used to overcome some barriers to the utility of the parent drug molecule. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations” (277). Stella, Valentino J, Expert Opinion of Therapeutic Patents, “Prodrugs as therapeutics,” 2004 14(3): 277-280. Wolff et al. (Burger’s Medicinal Chemistry, 5th Ed., Vol. 1, pgs. 975-977, 1994) summarizes the state of the prodrug art, the lengthy research involved in successfully identifying a prodrug, and difficulties of extrapolating between species. With the limited direction and exemplification the specification offers, it is highly unpredictable whether or not the compounds of the Formula (1) will actually form effective prodrugs. Testa, Bernard, Biochemical Pharmacology, Prodrug Research: futile or fertile? 68 (2004) 2097-2106, discloses, on page 2098, the various challenges in prodrug research, concluding that all of these challenges may render prodrug optimization difficult to predict and achieve. Finally, Ettmayer, Peter, Medicinal Chemistry, Lessons Learned from Marketed and Investigational Prodrugs, 47(10) (2004) 2394-2404, discloses, on page 2401, that "the prodrug strategy should only be considered as a last resort to improve the oral bioavailability of important therapeutic agents" and “At the beginning of each prodrug program, there should be a clear definition of the problem to solve and defect to improve. The prodrug approach should not be misunderstood as a universal solution to all barriers to a drug's usefulness, and on page 2402, "The majority of all prodrug approaches face the challenge of identifying the optimal prodrug plus its activation system to enhance or prolong the concentration of the active principle at the site of action. Because of the complex situation of prodrug transport and processing, we recommend, especially for novel prodrug principles, that the first step should be to design and investigate different prodrug prototypes of high diversity (different attachment sites, linkers, promoieties, hydrolytic, oxidative, reductive activation, chemical vs. enzymatic activation).” Ettmayer et al. concludes that “the focus on victorious prodrugs should not be misunderstood as neglecting the inherent difficulties and additional layers of complexity a prodrug strategy might face.” The evidence supports the conclusion that the 
The amount of direction or guidance and the presence or absence of working examples
           The specification provides no further insight into any particular prodrugs or derivatives that would be converted to the instantly claimed compounds in vivo.  However, as discussed above, it would be necessary for Applicant to provide evidentiary support for each embodiment due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others. There are no working examples in the specification that show how to make or use prodrugs of the instantly claimed compounds. Additionally, the lack of examples in the specification is not sufficient to enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug as interpreted broadly by one of ordinary skill in the art. The specification does not adequately enable a method of making all prodrugs and derivatives of the compounds that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 

The breadth of the claims   
             The breadth of the claims is drawn to the preparation of compounds and their salts and ester derivatives in the specification.
             The claims are drawn to any compound which is converted to a therapeutically active 
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the any prodrugs recited in the specification.
       Predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, pp. 205-213).
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application. 
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  No antecedent basis can be found for salts, prodrugs, prodrug salts, solvate, hydrates or any polycrystals in claim 3..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Information Disclosure Statement
The information disclosure statement filed December 26, 2018t has been placed in the application file, but the information referred to therein has not been considered as to the merits because the references lack publication dates.  
Allowable Subject Matter
The prior art does not disclose or make obvious the oxetane compounds.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                           Conclusion        
Claims 1 and 3 are not allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 12, 2021